1
2
3                                                              JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   SERGIO GARCIA-RIVAS,                          Case No. 5:18-cv-02678-DOC-KES
12                Petitioner,
13          v.                                              JUDGMENT
14   UNITED STATES OF AMERICA,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Dismissing Petition for Lack of Jurisdiction,
19   IT IS ADJUDGED that the Petition is dismissed as an unauthorized second or
20   successive petition under 28 U.S.C. § 2255.
21
22   DATED: April 9, 2019
23
24                                         ____________________________________
                                           DAVID O. CARTER
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
